Exhibit 10.1


FIRST AMENDMENT
TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
September 26, 2016 and is entered into by and among MASTERCARD INCORPORATED, a
Delaware corporation (the “Company”), and the Lenders (as defined below)
signatory hereto. Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Credit Agreement after giving
effect to this Amendment.
RECITALS
WHEREAS, the Company has entered into that Amended and Restated Credit
Agreement, dated as of October 21, 2015, among the Company, the Subsidiary
Borrowers from time to time parties thereto, the several banks and other
financial institutions from time to time parties thereto (collectively, the
“Lenders”), and Citibank, N.A. (“Citibank”), as managing administrative agent
for the Lenders thereunder (the “Managing Administrative Agent”), and JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders thereunder (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Credit Agreement”);
WHEREAS, the Company and the Lenders signatory hereto constituting the Required
Lenders have agreed to amend certain provisions of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO CREDIT AGREEMENT

a.    Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


1

--------------------------------------------------------------------------------





“EEA Member Country”; any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
b.    Section 1.1 of the Credit Agreement is hereby further amended by amending
and restating clause (iv) of the defined term “Defaulting Lender” in its
entirety by replacing it with the following:
“(iv) a Lender Insolvency Event has occurred and is continuing with respect to
such Lender (provided that neither the reallocation of funding obligations
provided for in Section 2.21 as a result of a Lender’s being a Defaulting Lender
nor the performance by Non-Defaulting Lenders of such reallocated funding
obligations will cause the relevant Defaulting Lender to become a Non-Defaulting
Lender) or such Lender has become the subject of a Bail-in Action.”
c.    Section 2.21 of the Credit Agreement is hereby amended by amending and
restating clause (c)(i) thereof in its entirety by replacing it with the
following:
“(i) the Swing Line Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments (without giving
effect to such Defaulting Lender’s Commitment); provided that (i) the sum of the
total outstanding principal amounts of each Non-Defaulting Lender’s Revolving
Credit Loans and its Swing Line Exposure (including, as applicable, in its
capacity as Swing Line Lender) may not in any event exceed the Commitment of
such Non-Defaulting Lender as in effect at the time of such reallocation and
(ii) subject to Section 9.21, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim any Borrower, the Managing Administrative Agent, any Swing Line Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender; and”


2

--------------------------------------------------------------------------------





d.    Section 9 of the Credit Agreement is hereby amended by inserting the
following provision immediately after Section 9.20 therein:
“9.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
SECTION II.
EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
receipt by the Managing Administrative Agent (or its counsel) of a counterpart
signature page of this Amendment duly executed by the Company and the Required
Lenders (the date of such receipt being referred to herein as the “First
Amendment Effective Date”).
SECTION III.
REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, the Company represents and warrants to
each Lender that the following statements are true and correct in all material
respects:


3

--------------------------------------------------------------------------------





a.    Corporate Power and Authority. The Company has the corporate power and
authority, and the legal right, to make, deliver and perform this Amendment and
has taken all necessary corporate action to authorize the execution, delivery
and performance of this Amendment.
b.    No Legal Bar. The execution, delivery and performance of this Amendment by
the Company will not violate any Requirement of Law or Contractual Obligation of
the Company and will not result in, or require, the creation or imposition of
any Lien on any of its properties or revenues pursuant to any such Requirement
of Law or Contractual Obligation, except to the extent that such violation or
imposition of Liens could not reasonably be expected to have a Material Adverse
Effect.
c.    Governmental Consent. No consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, except for consents,
authorizations, notices or filings that if not obtained or made, could not
reasonably be expected to have a Material Adverse Effect.
d.    Binding Obligation. This Amendment has been duly executed and delivered on
behalf of the Company. This Amendment constitutes a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
e.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Section 3 of the Credit Agreement
(after giving effect to this Amendment) are and will be true and correct in all
material respects (except that such representations and warranties that are
qualified as to materiality are true and correct in all respects) on and as of
the First Amendment Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were so true and correct
as of such earlier date.
f.    Absence of Default. No Default or Event of Default has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Amendment.
SECTION IV.
MISCELLANEOUS

a.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)     On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.


4

--------------------------------------------------------------------------------





(ii)     Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(iii)     This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement and shall be administered and construed pursuant to the
terms of the Credit Agreement.
(iv)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
b.    Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
c.    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
d.    Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Amendment signed by all the parties shall be lodged with the Company and
the Managing Administrative Agent.
[Remainder of this page intentionally left blank.]






































5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




MASTERCARD INCORPORATED


By: /s/ Alfred Kibe
Name: Alfred Kibe
Title: Assistant Treasurer




CITIBANK, N.A.


By: /s/ Maureen Maroney
Name: Maureen Maroney
Title: Vice President




J.P. Morgan Chase Bank, N.A.


By: /s/ Kortney Knight
Name: Kortney Knight
Title: Vice President




Bank of China, New York Branch


By: /s/ Haifeng Xu
Name: Haifeng Xu
Title: Executive Vice President




DEUTSCHE BANK AG NEW YORK BRANCH


By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President


By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Director








6

--------------------------------------------------------------------------------





U.S. Bank National Association


By: /s/ Allison Burgun
Name: Allison Burgun
Title: Vice President




The Bank of Tokyo-Mitsubishi UFJ, Ltd.


By: /s/ Suzanne Ley
Name: Suzanne Ley
Title: Vice President




BARCLAYS BANK, PLC as Lender


By: /s/ Daniel Packman
Name: Daniel Packman
Title: Director




GOLDMAN SACHS BANK USA


By: /s/ Reg Williams
Name: Reg Williams
Title: Authorized Signatory




Industrial and Commercial Bank of China Limited, New York Branch


By: /s/ Jeffery Roth
Name: Jeffery Roth
Title: Director


By: /s/ Shulin Peng
Name: Shulin Peng
Title: Managing Director
















7

--------------------------------------------------------------------------------





LLOYDS BANK PLC


By: /s/ Daven Popat
Name: Daven Popat - P003
Title: Senior Vice President


By: /s/ Erin Walsh
Name: Erin Walsh - W004
Title: Assistant Vice President




Bank of America, N.A.


By: /s/ Derek Miller
Name: Derek Miller
Title: Vice President




MIZUHO BANK, LTD.


By: /s/ David Lim
Name: David Lim
Title: Authorized Signatory




THE ROYAL BANK OF SCOTLAND plc, as Lender


By: /s/ Joseph A. Conte
Name: Joseph A. Conte, CFA
Title: Vice President




Bank of Montreal


By: /s/ Lauren VonderHeid
Name: Lauren VonderHeid
Title: Vice President


Morgan Stanley Bank, N.A.


By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory




8

--------------------------------------------------------------------------------





PNC Bank, National Association


By: /s/ Robert M. Martin
Name: Robert M. Martin
Title: Senior Vice President




Commonwealth Bank of Australia


By: /s/ Stephen McCarthy
Name: Stephen McCarthy
Title: Associate Director




Standard Chartered Bank


By: /s/ Steven Aloupls
Name: Steven Aloupls A2388
Title: Managing Director




Wells Fargo Bank, N.A.


By: /s/ Heidi Samuels
Name: Heidi Samuels
Title: Director




Commerzbank AG, New York Branch


By: /s/ Pedro Bell
Name: Pedro Bell
Title: Director


By: /s/ Anne Culver
Name: Anne Culver
Title: Assistant Vice President




HSBC Bank USA, N.A.


By: /s/ David Rebibo
Name: David Rebibo
Title: Director




9

--------------------------------------------------------------------------------





BANCO SANTANDER, N.A.


By: /s/ Federico Robin
Name: Federico Robin
Title: Executive Director


By: /s/ Paloma Garcia Castro
Name: Paloma Garcia Castro
Title: Associate






10